Citation Nr: 0809928	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residual disability 
due to laceration of the left index finger.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than service-connected PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hiatal hernia with gastroesophageal 
reflux (GERD) and gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO in Honolulu, Hawaii.  The appeal was subsequently 
transferred to the RO in Columbia, South Carolina.

The veteran's appeal originally included the issues of 
entitlement to service connection for ankle condition, back 
condition, hemorrhoids, undiagnosed illness manifested by 
headaches and blackouts, and undiagnosed illness manifested 
by sleep disorder as well as entitlement to increased 
evaluations for both the service-connected right leg 
compartment syndrome and vasomotor rhinitis.  Following the 
submission of additional medical evidence, the RO 
readjudicated the appeal in a January 2007 Supplemental 
Statement of the Case (SSOC).  In February 2007 the veteran 
filed an updated Substantive Appeal indicating that he wished 
to continue his appeal concerning only the issues of 
entitlement to service connection for residual disability due 
to laceration of the left index finger and innocently 
acquired psychiatric disorder as well as entitlement to an 
increased evaluation for the service-connected hiatal hernia 
with GERD and gastritis.  Consequently, the issues of 
entitlement to service connection for ankle condition, back 
condition, hemorrhoids, undiagnosed illness manifested by 
headaches and blackouts, and undiagnosed illness manifested 
by sleep disorder as well as entitlement to increased 
evaluations for both the service-connected right leg 
compartment syndrome and vasomotor rhinitis are not on appeal 
and the Board lacks jurisdiction, in this regard, to review 
the appeal further.



FINDINGS OF FACT

1.  The veteran currently is not shown to have residual 
disability due to laceration of the left index finger during 
his period of active service.

2.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD) which is manifested by such symptoms 
as depression, anxiety, and generalized mood disorder.

3.  The veteran is not shown to have a separately ratable 
acquired psychiatric disorder due to any event or incident of 
his period of active service.

4.  The service-connected hiatal hernia with GERD and 
gastritis currently is shown to be manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by residuals of laceration of the left index finger due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The veteran is not shown to have an acquired psychiatric 
disability other that PTSD that separately manifests anxiety, 
depression and mood disorder due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).   

3.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected hiatal hernia with GERD and 
gastritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.114 including Diagnostic Codes 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in September 2002 and February 2003 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued prior to the 
appealed December 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board is aware that the February 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, any such procedural defect does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the veteran.  The 
notification provided the necessary information such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's various 
statements, in which the veteran described the effects of the 
service-connected disability on his employability and daily 
life.  These statements indicate the veteran's awareness that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

As the veteran makes assertions about the effects of the 
service-connected disability on his employability and daily 
life, the Board finds that the second requirement of Vazquez-
Flores is not applicable.  Accordingly, no further analysis 
in this regard is necessary.

Finally, the December 2003 rating decision includes a 
discussion of the rating criteria used in this present case.  
The criteria was further enumerated in the April 2005 
Statement of the Case (SOC).  Thus, the veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic code.  Such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A.	Residual disability due to laceration of the left index 
finger

The Board notes an April 1985 service treatment record (STR) 
indicating that the veteran received stitches for a 
laceration to the left index finger.  A May 1985 STR 
indicated the left index finger showed good healing and the 
stitches were removed.  Remaining records do not contain any 
notations documenting complaints or treatment for residual 
disability due to laceration of the left index finger.

Subsequent to service, the veteran has asserted that he 
suffers from a residual disability, manifested by deformity 
of the left index finger that is due to due to laceration of 
the left index finger.  However, he has presented no medical 
evidence to show a current disability related thereto, 
despite the fact that he was notified of the requirement of 
such evidence in the September 2002 "duty to assist" 
letter.  

To that end, the Board observes that the veteran received a 
VA examination in January 2007 to evaluate his claimed 
disability.  The veteran complained that since his in-service 
injury, he had decreased range of motion.  He complained of 
constant, moderate pain in the left index finger (rated 4 out 
of 10).  He denied any additional surgery, physical therapy 
or medication for his claimed left index finger disability.  
He reported that his activities of daily living, especially 
dressing were affected by the claimed disability.  He 
described moderate flare up of pain (6 out of 10) that onset 
with any gripping action and lasted all day.

On objective examination, the left index finger was without 
observed deformity.  Opposition gap was 2 1/2 inches and finger 
tips to the proximal transverse crease were 1 inch.  Range of 
motion in the left hand index finger included 
metacarpophalangeal joint (MCP) extension to 0 degrees and 
flexion, with pain, 0-10 degrees; proximal interphalangeal 
joint (PIP) extension to 0 degrees and flexion, with pain, 0 
to 40 degrees; and distal interphalangeal joint (DIP) 
extension to 0 degrees and flexion, with pain, 0-40 degrees.  
Range of motion was not additionally limited following 
repetitive use.  He had full muscle strength (5/5) with 
adequate bulk and tone.  Dexterity was intact.

X-ray findings showed the bones were well mineralized and in 
normal alignment.  There was no fracture.  The joint spaces 
were well maintained.  The soft tissues appeared 
unremarkable.  The x-ray findings were within normal limits.

The examiner stated that he could not explain the severe loss 
of range of motion "below maximum effort being displayed."  
The examiner concluded that objective data did not support a 
diagnosis for chronic left hand condition at this time.

The Board acknowledges the veteran's statements indicating 
that he suffers from residual disability due to due to 
laceration of the left index finger.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of a current residual disability related to 
laceration of the left index finger, supported by objective 
clinical findings, the preponderance of the evidence is 
against the veteran's claim of service connection.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because as stated, the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.	Acquired psychiatric disorder

With regard to the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder manifested by 
anxiety, depression and mood disorder, the Board must 
consider VA's regulatory prohibition against pyramiding.  38 
C.F.R. § 4.114 (2007). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2007).  That said, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
However, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259-261-
62 (1994); VAOPGCPREC 23-97.

In this regard, the Board notes the RO granted service 
connection for PTSD in December 2003 and assigned a 30 
percent evaluation.  The Board observes a 30 percent 
disability evaluation encompasses PTSD due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In a December 2006 rating decision, the RO increased the 
assigned rating for the service-connected PTSD to 70 percent.  
A 70 percent disability evaluation encompasses PTSD due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

The Board is aware that the veteran was diagnosed with acute 
anxiety reaction during service.  The Board notes subsequent 
post service treatment records are replete with complaints, 
findings and treatment for major depression, anxiety and mood 
disorder.  However, the Board finds that in this case the 
symptomatology of the claimed psychiatric disorder is 
duplicative and overlaps with the symptomatology of the 
service-connected PTSD.  Therefore, there is no evidence to 
suggest that the veteran suffers from a psychiatric disorder 
other than PTSD that is related to service.  Thus, service 
connection for an acquired psychiatric disorder manifested by 
depression, anxiety and mood disorder does conflict with VA 
regulatory prohibitions against pyramiding. 38 C.F.R. § 4.14 
and such prohibitions prevent the assignment of a separate 
disability rating for that disorder.

III.  Increased rating hiatal hernia with GERD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The RO granted service connection for the hiatal hernia with 
GERD and gastritis in December 1993 and assigned a 10 percent 
evaluation.  This evaluation has remained in effect since 
that time.

From October 2001 to September 2003, the veteran was seen in 
both a VA medical facility and a private medical facility for 
treatment for various disorders including his hiatal hernia.  
In a December 2002 VA treatment record, the examiner noted 
the veteran's history of hiatal hernia and GERD.  The veteran 
complained of dysphagia for solids and liquids over the past 
two months.  The veteran reported that sometimes it felt like 
the food was "stuck" and he was choking.  The veteran did 
not cough with these episodes.

The veteran was diagnosed with dysphagia.  The examiner 
scheduled the veteran for a modified barium swallow due to 
aspiration possibility and the veteran was given medication, 
Aciphex.

In an April 2003 VA treatment record, the veteran continued 
to complain of dysphagia to solids and liquids.  The 
prescribed Aciphex did not alleviate the symptoms.  The 
veteran was again scheduled for a modified barium swallow.

In May 2003, the veteran underwent an 
esophagogastroduodenoscopy at a private medical facility.  
The upper endoscopy and balloon dilation revealed tortuous 
esophagus with a hiatus hernia.  There was marked thickening 
of the distal esophageal mucosa with some serration of the Z 
line with some exudate and an ulcer at the CE junction.  The 
ulcer was very hard and suggested that there may be some 
mitotic disease in this area.

During a September 2003 VA examination, the examiner noted 
the history of the veteran's disorder.  The veteran was 
prescribed Aciphex which offered only minimal relief of his 
symptoms.  The veteran reported that he could not eat without 
having lots of water to wash down his food.  He reported that 
he had lost 20 pounds since May due to his disorder (he used 
to weigh 230 pounds, now weighed 210).  He reported that if 
he ate too fast, he would end up going to the bathroom to 
vomit.

On examination, he weighed 210 pounds.  His abdomen was soft, 
nontender and nondistended.  There was no guarding, masses or 
hepatosplenomegaly.  He had a well healed scar in the right 
lower quadrant from an appendectomy when he was three years 
old.  His oropharynx was clear and dentition was within 
normal limits.  His neck was supple without JVD or 
lymphadenopathy and no thyromegaly or thyroid nodules.

His hiatal hernia with GERD was confirmed.  The examiner 
noted that esophagogastroduodenoscopy dilation may need to be 
repeated in the future, should symptoms dictate.

In an August 2006 statement, the chief physician indicated 
the veteran was employed at the federal corrections 
institution Williamsburg.  The chief physician reported that 
he did not treat staff members for medical problems, but did 
counsel them related to personal medical issues if requested.  
To that end, the chief physician counseled the veteran 
concerning his gastrointestinal problems.  The physician 
reported the veteran has had gastrointestinal problems since 
1987.  Since that time the physician reported that the 
veteran had multiple episodes of GERD that produced both 
epigastric pain and pain radiating to the upper chest area.  

The physician indicated that as of August 2006 the veteran 
had continued severe reflux causing choking at night, 
epigastric burning pain which radiated to his right shoulder 
and some right arm pain.  Present medication, Tagamet, 
provided no relief.  The physician indicated that the 
veteran's disorder continued to worsen.  The pains and 
choking were becoming serious enough to interfere with the 
veteran's activities of daily living.

During a September 2006 VA examination, the examiner noted 
the history of the veteran's disorder.  Since its onset, the 
veteran had been on acid suppressant and currently was 
prescribed ranitidine.  He complained of dysphagia of solids 
for 2-3 years.  He reported pyrosis and epigastric pain 
associated with meals.  He denied hematemesis, but did have 
melena.  He experienced regurgitation of food on most days of 
the week.  He also experienced nausea and occasional 
vomiting.  He did not have any recent fluctuation in his 
weight.  He had never been diagnosed with anemia.

On examination he was well-nourished, well-developed and did 
not appear in any obvious distress.  His abdomen was obese 
and mildly tender in the epigastric region.  There was no 
palpable organomegaly.  Bowel sounds were active.  The 
diagnosed GERD was confirmed.

In this case, the RO has evaluated the service-connected 
hiatal hernia with GERD and gastritis under 38 C.F.R. § 4.114 
including Diagnostic Codes 7346 (2007).  Under Diagnostic 
Code 7346, a 10 percent evaluation is assigned for hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
assigned for hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The Board has applied the noted criteria to the case at hand.  
Given the veteran's complaints of worsening symptoms as noted 
most recently in the September 2006 VA examination 
(dysphagia, pyrosis, epigastric pain associated with meals, 
melena, regurgitation, nausea and occasional vomiting) and 
taking into account the August 2006 statements from the chief 
physician of the veteran's employer indicating that the 
veteran  had continued severe reflux causing choking at night 
and epigastric burning pain which radiated to his right 
shoulder and right arm and interfered with the veteran's 
activities of daily living, the Board finds that the service-
connected hiatal hernia with GERD and gastritis is currently 
shown to be productive of a level of disablement more nearly 
approximated by the 30 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7346 (2007).

The Board in this case is unable to find evidence of material 
weight loss, hematemesis, anemia or other symptom 
combinations productive of severe impairment of health.  
Thus, an evaluation in excess of 30 percent is not 
assignable.  


ORDER

Service connection for residual disability due to laceration 
of the left index finger is denied.

Service connection for an innocently acquired psychiatric 
disorder is denied.

An increased evaluation of 30 percent, but not higher for the 
service-connected hiatal hernia with GERD and gastritis is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


